NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                  SHYANN P.,
                                   Appellant,

                                         v.

              DEPARTMENT OF CHILD SAFETY, C.C., H.C.,
                           Appellees.

                              No. 1 CA-JV 17-0363
                                FILED 1-4-2018


            Appeal from the Superior Court in Mohave County
                         No. S8015JD201600085
                  The Honorable Richard Weiss, Judge

                                   AFFIRMED


                                    COUNSEL

Erika A. Arlington Esq., PC, Flagstaff
By Erika A. Arlington
Counsel for Appellant

Arizona Attorney General's Office, Mesa
By Ashlee N. Hoffmann
Counsel for Appellee DCS
                         SHYANN P. v. DCS, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Diane M. Johnsen delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Maria Elena Cruz joined.


J O H N S E N, Judge:

¶1            Shyann P. ("Mother") appeals the superior court's order ruling
her two children dependent. Because substantial evidence supports the
court's decision, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Mother has a history of methamphetamine abuse, which
caused the State to remove the children from her care in 2014. The
Department of Child Safety ("DCS") returned the children to Mother in 2015
after she completed services and drug testing.

¶3             In August 2016, DCS commenced the present dependency
action after an incident in which DCS alleged Mother appeared to be under
the influence of drugs or alcohol and failed to supervise her children in a
gas station parking lot. DCS once again removed the children from
Mother's care, alleging substance abuse and failure to provide for the
children's basic needs, including failure to provide stable housing.

¶4            By early December 2016, DCS characterized Mother's
progress as "encouraging" after she had passed drug tests, completed a
substance-abuse class, and demonstrated to DCS's satisfaction that she had
full-time employment and appropriate housing. DCS once again returned
the children to Mother that month in an in-home dependency placement.

¶5            On February 8, 2017, however, while driving to pick up her
children from daycare, Mother crashed her car, then drove away from the
scene of the accident. A short time later, a police officer pulled her over
after noticing she was driving erratically in a crippled, smoking car. The
officer noticed that Mother's eyes were bloodshot and her breath smelled of
alcohol, so he had her perform a field sobriety test, which she failed. Later,
Mother submitted to a blood test that showed a blood alcohol content of
.187, and she pled guilty to driving under the influence.




                                      2
                         SHYANN P. v. DCS, et al.
                           Decision of the Court

¶6           While taking her blood, police observed several small
puncture wounds in various stages of healing on Mother's left arm; Mother
said they were freckles from when one of her children was born. After the
blood draw, Mother told a DCS caseworker that while she did not have a
problem with alcohol, she did have a methamphetamine problem. DCS
picked up her children from daycare and placed them in foster care.

¶7           Over the course of several weeks just before her DUI, Mother
"minimally engaged" in the series of intensive in-home services that DCS
had arranged for her, failing to appear for four sessions over five weeks.
Although one of the services was designed to address triggers of substance
abuse, Mother declined to participate in those services, saying they were
"no longer relevant." After her DUI, Mother was discharged from the
services program.

¶8             In late May 2017, Mother made a series of phone calls to her
caseworker and two other DCS employees during which, according to DCS,
Mother "appeared to be under the influence of alcohol or an illegal
substance, evidenced by her incoherent and disorganized thoughts,
rambling speech and mood swings." When one of the DCS employees
asked Mother to take a drug test, she became belligerent and screamed
profanities at the employee. Mother later called back and apologized.

¶9             Two days later, Mother's parent aide and her children's foster
parent both called DCS and reported that Mother was behaving erratically
that morning. The foster parent reported that Mother was verbally abusive
to her, telling her, "My children are allergic to you Hispanic people" and
"You're poisoning my children with your wetback food." When DCS called
Mother about that incident, Mother appeared to be under the influence of
drugs or alcohol—she rambled incoherently and had trouble focusing,
pausing for long periods of time while speaking.

¶10          During Mother's one-day dependency trial on July 7, 2017, the
children's caseworker testified that Mother had not shown an
understanding of why DCS removed her children from her care or how
substance abuse affects her. The caseworker testified he had ongoing
concerns that Mother had completed DCS services in the past and yet her
behavior has not changed, and that she may have an untreated mental
illness. In the caseworker's opinion, DCS could not safely return her
children to her care because of her mental state, her failure to change her
behavior, and her inability to provide for her children's needs.




                                     3
                           SHYANN P. v. DCS, et al.
                             Decision of the Court

¶11           The superior court ruled the children dependent, finding that
DCS had proved by a preponderance of the evidence that Mother was
unable to provide for the basic needs of the children and that she abused
substances. In its written order, the court found that "Mother is unwilling
or unable to provide proper and effective parental care and control by
neglecting the children due to substance abuse" and that she "is unwilling
or unable to provide proper and effective parental care and control by
neglecting to provide for the children's basic needs."

¶12           Mother timely appealed. We have jurisdiction pursuant to
Article 6, Section 9 of the Arizona Constitution and Arizona Revised
Statutes ("A.R.S.") sections 8-235(A) (2018), 12-120.21(A)(1) (2018) and
-2101(A)(1) (2018).1

                                 DISCUSSION

¶13            "We review a dependency order for a 'clear abuse of
discretion.'" Louis C. v. Dep't of Child Safety, 237 Ariz. 484, 488, ¶ 12 (App.
2015). "[B]ecause the primary consideration in a dependency case is always
the best interest of the child, the juvenile court is vested with a great deal of
discretion." Willie G. v. Ariz. Dep't of Econ. Sec., 211 Ariz. 231, 235, ¶ 21 (App.
2005) (quotations and alterations omitted). In a dependency action, the
superior court is "in the best position to weigh the evidence, judge the
credibility of the parties, observe the parties, and make appropriate factual
findings." Pima County Dependency Action No. 93511, 154 Ariz. 543, 546
(App. 1987). Therefore, "[o]n review of an adjudication of dependency, we
view the evidence in the light most favorable to sustaining the juvenile
court's findings," Louis C., 237 Ariz. at 486, ¶ 2, and generally will not
reverse unless no reasonable evidence supports the court's ruling, Willie G.,
211 Ariz. at 235, ¶ 21.

¶14            A child is dependent when the child is "[i]n need of proper
and effective parental care and control and . . . has no parent or guardian
willing to exercise or capable of exercising such care and control." A.R.S. §
8-201(15) (2018). In considering a dependency petition, the superior court
must determine whether the alleged circumstances supporting dependency
exist at the time of the dependency hearing. See Shella H. v. Dep't of Child
Safety, 239 Ariz. 47, 51, ¶ 17 (App. 2016); Carolina H. v. Ariz. Dep't of Econ.
Sec., 232 Ariz. 569, 572, ¶ 12 (App. 2013).



1     Absent material revision since the relevant date, we cite a statute's
most current version.


                                        4
                          SHYANN P. v. DCS, et al.
                            Decision of the Court

¶15           Here, sufficient evidence supports the court's finding that at
the time of the dependency hearing, Mother was not willing or capable of
exercising effective parental control because she had a substance-abuse
problem. In particular, the court could have inferred from Mother's
drunken accident on the way to her children's daycare less than five months
before the hearing—and after she underwent substance-abuse treatment—
that she had an unresolved and ongoing substance-abuse problem that
likely would endanger her children if they were returned to her. And while
the court acknowledged the possibility that the February wreck could have
been a one-time incident, the court also reasonably could have concluded
that it probably was not, given the reports of Mother's apparent intoxication
during communications with DCS workers less than two months before the
hearing, and the fact that she missed two drug tests in the four weeks after
the February wreck. Moreover, Mother's admitted methamphetamine
abuse dating back to 2014 and her continued use after taking substance-
abuse classes suggests a longstanding and persistent pattern of abuse,
further supporting the court's dependency ruling. Cf. A.R.S. § 8-533(B)(3)
(2018) (ongoing chronic substance abuse, standing alone, is a sufficient
ground for severing a parent's relationship with a child). Finally, the court
reasonably could have given weight to the DCS caseworker's opinion that
Mother's substance abuse made it unsafe to return her children to her.

¶16            Mother points to other evidence that she asserts establishes
that she does not have a substance-abuse problem, including testimony that
her substance-abuse counseling facility did not include a diagnosis of
substance-abuse dependency in its assessment of her; testimony that she
successfully completed substance-abuse counseling at that facility; and
testimony that she tested negative on a series of drug tests following both
the August 2016 and February 2017 incidents. But this evidence does not
negate the substantial evidence, including the DUI on her way to her
children's daycare, suggesting that Mother does have an ongoing
substance-abuse problem that is likely to put her children at risk. See Kocher
v. Dep't of Revenue of Ariz., 206 Ariz. 480, 482, ¶ 9 (App. 2003) ("A finding of
fact is not clearly erroneous if substantial evidence supports it, even if
substantial conflicting evidence exists.").

¶17           Mother additionally argues the superior court's finding that
she is unable to provide for her children's basic needs is not supported by
the evidence. According to Mother, the superior court improperly based its
decision on Mother's reliance on public assistance and discounted evidence
that Mother had stable housing and employment. Because we conclude
substantial evidence supports the court's order finding the children
dependent on the substance-abuse ground, we need not reach the merits of


                                       5
                         SHYANN P. v. DCS, et al.
                           Decision of the Court

Mother's argument concerning the finding on the children's basic needs.
See Gila River Indian Cmty. v. Dep't of Child Safety, 242 Ariz. 277, 292, ¶ 26
(2017) (quoting State v. Perez, 141 Ariz. 459, 464 (1984)) ("We are obliged to
affirm the trial court's ruling if the result was legally correct for any
reason.").

                              CONCLUSION

¶18          Because substantial evidence of substance abuse supports the
superior court's dependency ruling, we affirm its decision.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                         6